Detailed Action
This office action is in response to the amendments filed on 06/29/2022.

Status of Claims
Claims 1-37, 42, 50, and 57 have been cancelled. 
Claims 38-41, 43-49, and 51-56 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENTS 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex E. Wolcott on 07/20/2022.
Amended claims: 
Please see the document label Examiner Amendments attached to the appendix. 


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the beam failure detection feature, specifically, “performing a beam failure detection procedure on the basis of beam failure instance indications from a lower layer using a beam failure detection timer, and controlling application of the beam failure detection timer in the beam failure detection procedure in view of indication intervals which are applicable for the beam failure instance indications from the lower layer in the beam failure detection procedure, wherein: 
the beam failure detection procedure is performed using the beam failure detection timer with a specified timer value, 
the beam failure detection timer is not considered expired before occurrence of a next possible beam failure instance indication according to a current indication interval, 
if the current indication interval for the beam failure instance indications from the lower layer changes while the beam failure detection timer is running, or if the current indication interval for the beam failure instance indications from the lower layer is larger than the specified timer value of the beam failure detection timer, and
 the beam failure detection timer is restarted when a beam failure instance indication is obtained upon occurrence of a next possible beam failure instance indication according to the current indication interval, and/or the beam failure detection timer is considered expired when a beam failure instance indication is not obtained upon occurrence of the next possible beam failure instance indication according to the current indication interval” as recited in independent claims 38, 46, and 52.
The prior arts of record pertinent to applicant’s disclosure, comprising: 
Wei et al. (Publication No. US 11,026,109), the prior art discloses that the UE receives a configuration information specific to the bandwidth part (BWP). The configuration information configures an initial value of a beam failure detection (BFD) timer and a beam failure indication (BFI) count threshold; see abstract. The UE starts or re-starts the BFD timer from the initial value when receiving a beam failure indication (BFI) from a lower sublayer, and counts a number of the received BFIs using a BFI counter; see abstract. However, the prior art fails to disclouse the above feature.
Babaei et al. (Publication No. US 10,979,128), the prior art disclosure a MAC entity of a wireless device may be configured by RRC with a beam failure recovery (BFR) procedure and with parameters for a beam failure recovery procedure; see column 39 lines 56-59.  In specific, one or more messages may comprise one or more counter values for one or more counters/variables (e.g., beam failure instance counter/variable) and one or more timer values for one or more timers (e.g., beam failure detection timer); see column 46 lines 1-5. The wireless device may employ the one or more counters/variables and the one or more timers for beam failure detection and beam failure recovery; see column 46 lines 5-8. However, the prior art fails to disclouse the above feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472